DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 02/23/2021 has been entered and made of record.

Withdraws Provisional Double-Patenting Rejection
Applicant has prepared and filed the terminal disclaimer (TD) to overcome a provisional rejection based on a non-statutory double patenting ground. The terminal disclaimer (TD) has been approved on 03/26/2021.  The claim rejections for Claim 1-17 have been withdrawn. 
Examiner withdraws the previously made Provisional Double-Patenting Rejection.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Brian D. Graham (Reg. No. 67,387) on 03/25/2021. 

The application has been amended as follows: 
Please replace claim 1 and 14 with the following:
1.	A video decoding system comprising:
one or more processors; and
memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the video decoding system to:
perform an entropy decoding operation in a frame level pipelined manner on a bitstream representative of encoded video data to produce first output data;
perform at least one of an inverse quantization operation or an inverse frequency transform operation in a row level pipelined manner on the first output data to produce second output data;
	perform a deblocking filtering operation on first input data that is based on the second output data in a row level pipelined manner to produce third output data, wherein the deblocking filtering operation is performed using a non exact approximate loop filter;
perform a feedback operation on the third output data to produce fourth output data, wherein the feedback operation includes performing a fading compensation in a row level pipelined manner followed by performing a motion compensation operation in a row level pipelined manner on the third output data to produce the fourth output data; 

	output a decoded video output based on the third output data.

14.	An electronic device comprising:
processing circuitry; and
memory coupled to the processing circuitry and storing instructions that, when executed by the processing circuitry, cause the processing circuitry to:
execute an entropy decoder routine to perform entropy decoding in a frame level pipelined manner on a bitstream to produce first output data;
execute a numerical calculation routine to perform at least one of inverse quantization or inverse frequency transform in a row level pipelined manner on the first output data to produce second output data;
execute a deblocking filtering routine to perform deblocking filtering in a row level pipelined manner on first input data that is based on the second output data to produce third output data, wherein the deblocking filtering is performed using a non-exact approximate loop filter;
perform a feedback operation on the third output data to produce fourth output data, wherein the feedback operation includes performing a fading compensation in a row level pipelined manner followed by performing a motion compensation operation in a row level pipelined manner on the third output data to produce the fourth output data;
performing a summing operation on the second output data and the fourth output data to produce the first input data; and


Please cancel claim 2, 5-6, 15 and 17-18. 


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to High Definition VP8 Decoder.

Prior art was found and applied in the previous actions. See Office Action mailed on 01/21/2020. In consideration of the amended claims, the features are found or suggested in the cited prior arts of references, Flickinger et al. (US20080012872A1), Joshi et al. (US20140286400A1), Holcomb et al. (US20050053143A1) and Yang et al. (US20110249746A1). Further, Joshi et al. (US20140286400A1) discloses an amended limitations “…  perform a feedback operation on the third output data to produce fourth output data; perform a summing operation on the second output data and the fourth output data to produce the first input data;  [Fig. 7, and associated text]. However, in consideration of the amended claims, and in consideration as whole there is no strong motivation or reasoning at the time of the invention to combine all the references found to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1, 4, 7-14, 19-22 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488